                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:18-00938 JFW (ADS)                                  Date: June 05, 2019
Title: Richard Gene Stephens v. FCI Victorville Medium 2 Medical Staff


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED FOR FAILURE TO PAY
                      FILING FEE

        On May 2, 2018, Richard Gene Stephens (“Plaintiff”) filed a Complaint under 42
U.S.C. § 1983. [Dkt. No. 1]. On the same day, Plaintiff filed an application to proceed
without prepayment of the full filing fee (“IFP Application”). [Dkt. No. 2]. On
May 9, 2018, the Court granted Plaintiff’s IFP Application and ordered Plaintiff to pay
the filing fee in monthly installments pursuant to 28 U.S.C. § 1915. [Dkt. No. 4].
Plaintiff was ordered to pay the initial partial payment of $26.00 by June 8, 2018. [Dkt.
No. 4]. Plaintiff failed to pay the initial payment. [Dkt. No. 5].

       On June 12, 2018, the Court ordered Plaintiff to show cause why this case should
not be dismissed without prejudice for failure to pay the filing fee. [Id.]. On
June 22, 2018, Plaintiff responded that he “was not aware the payments were not being
made until he received the Court’s Show Cause Order” and that he “has made
arrangements to have the full filing fee paid by his family.” [Dkt. No. 8, p. 1]. As of the
date of this Order, the Court has not received any filing fee payments from Plaintiff or
his family.

       Pursuant to 28 U.S.C. § 1915(b), prisoners seeking to bring a civil action are
required to pay the full amount of the filing fee even if an IFP application is granted.




CV-90 (03/15) – YWD                Civil Minutes – General                         Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No.: 5:18-00938 JFW (ADS)                                    Date: June 05, 2019
Title: Richard Gene Stephens v. FCI Victorville Medium 2 Medical Staff

Plaintiff has failed to make any filing fee payments to the Court. Thus, Plaintiff has not
complied with 28 U.S.C. § 1915(b).

        Accordingly, Plaintiff is hereby ORDERED TO SHOW CAUSE why this case
should not be dismissed for failure to pay the filing fee. By no later than
June 28, 2019, Plaintiff must file a response to this Order to Show Cause explaining
the following: (A) why the case should not be dismissed for failure to pay the filing fee,
in which Plaintiff shall include a certified copy of Plaintiff’s prison trust account for the
last sixty (60) days prior to the date of this Order; or (B) that Plaintiff has paid the initial
partial payment or full payment and providing evidence of payment. Plaintiff must
ensure that the initial partial payment or full payment of the filing fee is paid by
June 28, 2019.

      Plaintiff is warned that failure to respond or to file the certified
documents within the time specified may result in a recommendation that
this action be dismissed without prejudice for failure to prosecute and obey
Court orders pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                                         Initials of Clerk kh




CV-90 (03/15) – YWD                  Civil Minutes – General                         Page 2 of 2
